Citation Nr: 1127151	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from July 1984 until July 1989 and from August 1995 until January 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO, via videoconference, in February 2011.  Jurisdiction of this claim was subsequently transferred to the RO in Montgomery, Alabama.

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue from entitlement to service connection for PTSD to the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for PTSD, the Board finds that the appellant was not prejudiced thereby.  As will be discussed below, the RO obtained available medical records, which included diagnoses of the aforementioned psychiatric disorders.  The RO, in a letter dated April 21, 2006, asked for evidence of a relationship between the current disability and an injury, disease, or event in military service.  Indeed, as the Veteran's claim is being granted, she is not prejudiced by the Board's expansion of the issue at bar.
The Board notes that the November 2006 rating decision also included decisions of other service connection claims.  However, the Veteran only filed a notice of disagreement with the PTSD claim.  As such, the claims, other than for an acquired psychiatric disorder, are not currently before the Board.


FINDING OF FACT

The preponderance of the evidence supports a finding that the appellant's currently diagnosed PTSD is linked to an in-service stressor for which there is credible supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000

In this decision, the Board grants the claim for service connection for an acquired psychiatric disorder, including PTSD.  This is a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that her currently diagnosed psychiatric disorder is the result of a sexual assault that occurred while she was in active duty service.  The Board concurs. 

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  See 38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d) (2010). 

In order to prevail on the issue of service connection there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010). 

The following provisions apply to claims based on in-service personal assault: 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. See 38 C.F.R. § 3.304(f)(3) (2010).

With respect to the crucial element concerning a nexus between a current disability and service, this is a medical question as to which neither the Board nor the appellant is competent to comment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person without medical training is not competent to comment on medical matters). 

The Veteran has submitted numerous VA and private treatment records in support of her claim for PTSD and a depressive disorder. 

The Veteran has a current diagnosis for PTSD and a depressive disorder.  A February 28, 2011 letter from her VA psychiatric provider, J.C., noted that the Veteran had been followed for several years for chronic medical problems, including depression secondary to PTSD from being sexually assaulted.  VA medical records also indicate continuing treatment for depression and possible PTSD.  

The Veteran reports that while she was stationed in San Diego, California, she was sexually assaulted in 1985.  In a Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma, received in July 2006, the Veteran reported that while out with a few friends, a man mistook her for a woman that had recently robbed him and that he physically and sexually assaulted her.  During her February 2011 Board hearing, she also indicated that she had reported the incident to the base police and that her attacker went to Captain's mast.  Unfortunately, as indicated by the May 2009 VA memorandum, the Veteran's service personnel records could not be located.  

The Veteran has submitted numerous lay statements in support of her claim.  One statement dated in March 2006, from G.A.M., noted that G.A.M. had served with the Veteran at the time of the claimed stressor.  G.A.M. indicated that she knew of the incident and that she knew that the Veteran sought medical treatment following the incident, but that nothing came from it.  She also reported witnessing a change in the Veteran's behavior following the incident, including her having nightmares, using abusive language to men, a lack of commitment, and abusive behavior.  

The Veteran's pastor, D.S., Sr., provided a statement received in April 2006.  He reported counseling her regarding the assault, following her discharge from service.

The Veteran's cousin, T.J.B., provided a statement dated in March 2006.  She reported that she had maintained contact with the Veteran during the time surrounding the incident in question and that in her opinion, based on years of experience in the mental health field, it left the Veteran physically, emotionally, mentally, and spiritually traumatized.  She also reported that the Veteran has subsequently been unable to maintain healthy relationships and has bouts of depression, anxiety, anger, and oppositional defiance.  

The Veteran's mother also provided a statement, dated in April 2006.  She reported that the Veteran's personality changed in the military, and that she found the Veteran to have commitment and trust issues, and that the Veteran underwent behavioral changes of being "mean" and violent.

A February 5, 2007 letter from her VA psychiatric provider, J.C., noted that the Veteran had been followed for several years as a clinical patient and that in December 2005 she was noted to be very depressed and provided antidepressant treatment.  Although the record does indicate that the Veteran has been diagnosed with a depressive disorder, the record does not support her contention that she has had such a disorder since service.  Her service treatment records do not indicate a diagnosis for such a disorder and her August 1998 separation examination specifically found her to be psychiatrically normal.  She also specifically denied depression or excessive worry at that time in her Report of Medical History.  Furthermore, the medical evidence of record indicates that she was not diagnosed with such a disorder until several years following her discharge from service and no medical etiology opinion is of record finding a direct connection between her depressive disorder and her service.  As such, service connection for depressive disorder is not indicated by the record.

However, evidence in this case is approximately balanced regarding the question of whether the Veteran's currently diagnosed PTSD is the result of her time in service. Therefore, the benefit-of-the-doubt will be conferred in her favor and her claim for service connection for an acquired psychiatric disorder is granted, specifically for PTSD, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert, supra. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


